Citation Nr: 0627004	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-38 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection a back disorder.

6.  Entitlement to service connection for a headache 
disorder.

7.  Entitlement to service connection for hepatitis A with 
liver damage.

8.  Entitlement to service connection for angle recession 
glaucoma, cataracts, and scaring with decreased vision, right 
eye.

9.  Entitlement to service connection for a skin disorder.
10.  Entitlement to service connection for multiple 
generalized complaints, to include sore throat, loss of 
appetite, vomiting, sweating, fever, diarrhea, nausea, 
dizziness, weak muscles of the arms and legs, feet pain, 
shortness of breath, uncontrolled coughing, influenza, 
pneumonia, nasal congestion, and the common cold.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.

The sinusitis, allergic rhinitis, hypertension, right eye, 
and skin claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis of chronic bronchitis, a back 
disorder, hepatitis A or liver problems.  

2.  Other than diagnosed disabilities for which service 
connection has been separately claimed, competent medical 
evidence does not reveal distinct chronic disabilities 
involving headaches or the multiple generalized complaints, 
to include sore throat, loss of appetite, vomiting, sweating, 
fever, diarrhea, nausea, dizziness, weak muscles of the arms 
and legs, feet pain, shortness of breath, uncontrolled 
coughing, influenza, pneumonia, nasal congestion, and the 
common cold.


CONCLUSIONS OF LAW

1.  Service connection for chronic bronchitis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

4.  Service connection for hepatitis A with liver damage is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

5.  Service connection for multiple generalized complaints, 
to include sore throat, loss of appetite, vomiting, sweating, 
fever, diarrhea, nausea, dizziness, weak muscles of the arms 
and legs, feet pain, shortness of breath, uncontrolled 
coughing, influenza, pneumonia, nasal congestion, and the 
common cold, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  "Disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1 (2005); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991). A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disabilities.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  When, as in the instant case, service 
medial records are missing, the Board has a heightened 
obligation to provide an explanation of reasons or bases for 
its findings and has a heightened duty to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Testimony and statements in support of claim reveal the 
veteran asserts he was treated for hepatitis A while on 
active duty and stationed in the Republic of Vietnam.  
However, a review of the evidence fails to reveal the 
diagnosis of a current disability involving hepatitis A or 
the liver.  Additionally, while his VA treatment records 
refer to bronchitis and recurrent bronchitis, these 
references are in the medical history portions of the medical 
records.  See January and March 2002 VA treatment records.  
None of the medical evidence contains the diagnosis of a 
current chronic disability involving bronchitis; instead the 
evidence refers to the veteran's treatment for chronic 
sinusitis and allergic rhinitis.

The current medical evidence also fails to reveal a diagnosis 
of a disability of the back or any headache disability.  
While the record contains evidence of complaints of 
headaches, the medical evidence indicates the headaches are a 
symptom of his sinus condition as opposed to a distinct 
neurologic disability.  See July 2002 VA treatment record 
(referring to sinus headaches) and August 2003 VA letter 
(referring to headaches from sinus congestion).  Nor does the 
evidence show a diagnosis of a disability (other than those 
diagnosed disabilities for which he is specifically claiming 
service connection) involving the veteran's generalized 
complaints, to include sore throat, loss of appetite, 
vomiting, sweating, fever, diarrhea, nausea, dizziness, weak 
muscles of the arms and legs, feet pain, shortness of breath, 
uncontrolled coughing, influenza, pneumonia, nasal 
congestion, and the common cold.

The diagnosis of a current chronic disability is requisite 
for service connection and there can be no valid claim for 
service connection in the absence of proof of a present 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
As the evidence does not reveal the diagnosis of a current 
chronic disability involving bronchitis, a back disorder, a 
headache disorder, hepatitis A with liver damage, or his 
multiple generalized complaints, the weight of the evidence 
is against his service connection claims and, even with the 
heightened duty to consider the doctrine of reasonable doubt, 
the appeals are denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran was notified by letters in July 2002 and October 
2002 of the evidence required for claims based on exposure to 
herbicides.  Since then, the veteran, through his 
representative, clarified that he no longer was pursing each 
of his claims on this basis but instead was seeking direct 
service connection.  The veteran had been notified of the 
principles of service connection by letter in May 2002.  The 
letters issued to the veteran informed him of the evidence VA 
would seek, and the evidence he was required to submit, and 
requested he identify or submit any of the needed evidence.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was provided with the type of 
information and evidence needed to substantiate his claims, 
but not with notice of any effective date criteria or the 
rating criteria.  To the extent that the weight of the 
evidence is against the veteran's service connection claims, 
any questions as to any appropriate effective dates and 
potential ratings are rendered moot.  Under these 
circumstances, the Board is satisfied that any issue as to 
the completeness as to these elements of the notice was 
harmless, that VA's notice requirements are met, and this 
decision is nonprejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  As the veteran has not submitted competent medical 
evidence of diagnosed disabilities for the issues denied 
herein, no VA examinations have been afforded the veteran.  
His service medical records were requested from multiple 
sources but were unable to be obtained.  VA medical records 
from the late 1960's were also not found, as well as private 
medical records from past employers.  The veteran was 
notified that efforts to obtain this evidence were 
unsuccessful.  See October 2002 and May 2003 letters, 
November 2004 statement of the case.  His current VA medical 
records employment verification records, and numerous lay 
statement have been associated with the claims file.  A 
transcript of his September 2005 hearing before the 
undersigned is of record.  As the veteran has not identified 
or authorized VA to obtain any additional evidence pertinent 
to the claims decided herein, no further assistance to the 
veteran regarding development of evidence is required.




ORDER

Service connection for chronic bronchitis, a back disorder, a 
headache disorder, hepatitis A with liver damage, and 
multiple generalized complaints (to include sore throat, loss 
of appetite, vomiting, sweating, fever, diarrhea, nausea, 
dizziness, weak muscles of the arms and legs, feet pain, 
shortness of breath, uncontrolled coughing, influenza, 
pneumonia, nasal congestion, and the common cold) is denied.
 

REMAND

Correspondence and testimony from the veteran indicate that 
he had problems with his sinuses while on active duty when in 
the Republic of Vietnam.  One November 2002 lay statements 
indicates that the veteran suffered from sinus and 
respiratory problems for over thirty years while additional 
lay statements indicate that the lay people witnessed the 
veteran's continual sinus and respiratory problems since the 
early 1970s.  Basically, the lay statements indicate the 
veteran had problems with his sinuses within years of his 
September 1969 discharge from active duty.  A March 1997 
medical record contains a diagnosis of chronic sinusitis 
while a February 2003 treatment record contains a diagnosis 
of allergic rhinitis.

The veteran has testified to high blood pressure since 1968, 
at which time he was put on medication which he subsequently 
discontinued.  He also refers to periodic fluctuation of his 
blood pressure over the years and currently is treated for 
hypertension and is on medication.  He also testified to 
having blisters on his back and legs while in the Republic of 
Vietnam and that his scars will not go away.  The August 2003 
Agent Orange examination program letter indicates he had 
lichen simplex while a June 2002 consultation record 
indicates he had rashes from an allergic reaction.  A 
February 2003 record refers to an ointment prescribed for a 
rash.

Additionally, the September 2005 hearing transcript indicates 
the veteran testified that while on active duty, tools fell 
from a tool bag and injured/scarred his right eye.  He 
testified he had to wear an eye patch and was hospitalized 
for this injury.  The transcript also reveals references to 
his VA physician recently informing him that his diagnosed 
eye disabilities were "traumatic" in nature.  His VA 
treatment records contain diagnoses of angle recession 
glaucoma which was diagnosed in 2002 and refer to a right eye 
injury in 1969.  However, the treatment records that have 
been obtained (through March 2003) do not refer to his 
current right eye disabilities as traumatic or link them to 
service.  As such, his most recent VA treatment records 
should be obtained.  

In view of the foregoing, and since the veteran's service 
medical records are not available, the veteran should be 
afforded the opportunity to report for VA examinations, 
(appropriately coordinated as the veteran may be living 
abroad).  

Finally, a letter should be issued to the veteran that 
contains notice of the potential rating criteria and of 
potential effective date criteria for his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure the veteran is properly 
notified of the evidence needed to 
substantiate his claims, to include 
notification regarding potential rating 
criteria and potential effective date 
criteria.

2.  Obtain the veteran's VA medical 
records from the VA medical facility 
located in Miami, Florida, since March 
2003 to the present.

3.  Schedule the veteran for a VA nose 
and sinus examination.  Recognizing the 
absence of medical evidence from service 
or near in time to service, but 
considering the veteran's reported 
history and lay statements, the examiner 
should render an opinion as to whether 
the veteran's chronic sinusitis and/or 
allergic rhinitis is at least as likely 
as not (i.e., at least a 50 percent 
probability) etiologically related to his 
period of active duty from February 1967 
to September 1969.  In the event it is 
not possible to offer any conclusions 
without resorting to speculation, that 
should be so stated.  

Schedule the veteran for a VA 
hypertension examination.  Recognizing 
the absence of medical evidence from 
service or near in time to service, but 
considering the veteran's reported 
history and lay statements, the examiner 
should render an opinion as to whether 
the veteran's hypertension is at least as 
likely as not (i.e., at least a 50 
percent probability) etiologically 
related to his period of active duty from 
February 1967 to September 1969.  In the 
event it is not possible to offer any 
conclusions without resorting to 
speculation, that should be so stated.

Schedule the veteran for a VA eye 
examination.  Recognizing the absence of 
medical evidence from service or near in 
time to service, but considering the 
veteran's reported history and lay 
statements, the examiner should render an 
opinion as to whether the veteran has 
angle recession glaucoma, cataracts, 
and/or scaring with decreased vision of 
the right eye that is at least as likely 
as not (i.e., at least a 50 percent 
probability) etiologically related to his 
period of active duty from February 1967 
to September 1969.  In the event it is 
not possible to offer any conclusions 
without resorting to speculation, that 
should be so stated.

Schedule the veteran for a VA skin 
examination.  Recognizing the absence of 
medical evidence from service or near in 
time to service, but considering the 
veteran's reported history and lay 
statements, the examiner should render an 
opinion as to whether the veteran has a 
current skin disability (referred to in 
medical records as lichen simplex) that 
is at least as likely as not (i.e., at 
least a 50 percent probability) 
etiologically related to his period of 
active duty from February 1967 to 
September 1969.  In the event it is not 
possible to offer any conclusions without 
resorting to speculation, that should be 
so stated.

The claims file should be provided to the 
examiners for review in conjunction with 
the examinations.  

3.  Readjudicate the veteran's claims and 
if the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
opportunity to respond and then the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


